     Case 2:21-cv-00129-KJD-VCF Document 16 Filed 02/17/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendants DePuy Synthes,
     Inc., DePuy Synthes Sales, Inc., and
 7   Chad Arthurs

 8                          UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   ADAM IAN COWLEY,                           Case No. 2:21-cv-00129-KJD-VCF
11                        Plaintiff,
12   vs.                                        STIPULATION AND ORDER TO
                                                DISMISS CHAD ARTHURS AND
13   DEPUY SYNTHES, INC.; DEPUY                 DEPUY SYNTHES, INC. WITHOUT
     SYNTHES SALES, INC.; CHAD                  PREJUDICE
14   ARTHURS; DOES I-X; and ROE
     CORPORATIONS I-X, inclusive,
15
                          Defendants.
16
17                   Plaintiff Adam Cowley and defendants DePuy Synthes, Inc., DePuy
18   Synthes Sales, Inc., and Chad Arthurs stipulate pursuant to Fed. R. Civ. P. 41(2) to
19   voluntarily dismiss the following defendants without prejudice:
20                   1.   DePuy Synthes, Inc.; and
21                   2.   Chad Arthurs.
22
23
24

     2747457_1 17671.26                                                         Page 1 of 2
     Case 2:21-cv-00129-KJD-VCF Document 16 Filed 02/17/21 Page 2 of 2




 1                   The parties further stipulate that each party will bear its own fees and

 2   costs.

 3   THE COTTLE FIRM                              KAEMPFER CROWELL

 4
     /s/ Matthew D. Minucci
 5   Robert W. Cottle, No. 4576                   Robert McCoy, No. 9121
     Matthew D. Minucci, No.12449                 Sihomara L. Graves, No. 13239
 6   8635 South Eastern Avenue                    1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89123                      Las Vegas, Nevada 89135
 7
     Attorneys for Plaintiff Adam Cowley          Attorneys for Defendants DePuy Synthes,
 8                                                Inc., DePuy Synthes Sales, Inc., and
                                                  Chad Arthurs
 9
10                                           ORDER

11                   IT IS SO ORDERED.

12
13
                                                  UNITED STATES DISTRICT JUDGE
14
                                                  DATED:      2/16/2021
15
16
17

18
19
20

21
22
23
24

     2747457_1 17671.26                                                             Page 2 of 2
